t c memo united_states tax_court philip joseph franklin petitioner v commissioner of internal revenue respondent docket no filed date p filed untimely tax returns for and and failed to file tax returns for and r determined deficiencies in tax for all years r made adjustments among others on the grounds that p omitted ordinary dividend income received from one of two of p's wholly owned s_corporations that p lacked sufficient bases to deduct passthrough losses from either of his s_corporations that p had gross_income from unexplained bank_deposits and that p omitted discharge_of_indebtedness income r also determined various additions to tax and an accuracy-related_penalty held adjustment for distribution of ordinary_income is not sustained held further p did have a sufficient basis in to deduct a claimed passthrough loss from one s_corporation but did not have sufficient bases in to deduct claimed losses from either s_corporation held further p received in and gross_income from unexplained bank_deposits held further p omitted from his gross_income discharge_of_indebtedness income held further r's determination of additions to tax and penalties are sustained other than r's determination of failure-to-pay- timely additions to tax philip joseph franklin pro_se william j gregg for respondent memorandum findings_of_fact and opinion halpern judge petitioner and juliette franklin made joint returns of income for their taxable calendar years and petitioner made no return of income for either or respondent determined deficiencies in tax and additions to tax and penalties for petitioner and ms franklin for and and determined deficiencies in tax and additions to tax and penalties for petitioner for and ms franklin is not a party to these proceedings because we assume that petitioner is jointly and severally liable for any deficiencies in his and ms franklin's and tax see sec_6013 but see sec_6015 we will for ease of discussion disregard ms franklin and speak as if only petitioner made the and returns respondent determined the following deficiencies in tax and the following additions to tax and penalties additions to tax penalty sec sec sec sec deficiency a dollar_figure dollar_figure big_number big_number big_number big_number big_number a --- --- to be computed to be computed a dollar_figure --- --- big_number --- dollar_figure big_number --- year petitioner concedes certain of respondent's adjustments giving rise to the deficiencies in question he concedes that he omitted from his gross_income gambling winnings of dollar_figure he concedes that he omitted from gross_income wages of dollar_figure and dollar_figure received in and respectively he concedes that he omitted from his gross_income a state tax_refund of dollar_figure we accept those concessions and will not further discuss those adjustments certain adjustments are merely computational and require no attention from us the issues remaining for decision are as follows unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar did petitioner omit from gross_income interest of dollar_figure dollar_figure and dollar_figure received in and respectively did he omit from hi sec_2010 gross_income retirement account distributions of dollar_figure did he omit from his gross_income ordinary dividends of dollar_figure received in that year did he overstate allowable passthrough s_corporation losses by dollar_figure and dollar_figure for and respectively did he understate gross_receipts in the form of unexplained bank_deposits of dollar_figure and dollar_figure for and respectively did he omit from his gross_income discharge_of_indebtedness income of dollar_figure is he liable for the additions to tax and penalties petitioner bears the burden_of_proof see rule a which he must satisfy by a preponderance_of_the_evidence see 109_tc_463 the usual measure of persuasion required to prove a fact in this court is 'preponderance of the evidence' which means that the proponent respondent concedes that the notice_of_deficiency that he issued to petitioner for erroneously reports the allegedly omitted dividends as dollar_figure we treat the correct amount as dollar_figure must prove that the fact is more probable than not citations omitted aff'd 192_f3d_844 9th cir findings of fact4 the parties have stipulated certain facts and the authenticity of certain documents the facts stipulated are so found and documents stipulated are accepted as authentic residence when he filed the petition petitioner was incarcerated at the federal correctional institution--schuylkill in minersville pennsylvania petitioner has not raised the applicability of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations we conclude that sec_7491 does not apply here because petitioner has not produced any evidence that he has satisfied the preconditions for its application at the outset we note that at the conclusion of the trial the court set a schedule for opening and answering briefs petitioner submitted neither an opening nor an answering brief apparently content to rely on the arguments that he made at trial in pertinent part rule e provides that in an answering brief a party sets forth any objections together with the reasons therefor to any proposed findings of any other party since petitioner did not submit an answering brief we conclude that he has no objection to respondent's proposed findings_of_fact we therefore conclude that they are correct except to the extent that they are clearly inconsistent with other evidence in the record or contradicted by respondent's arguments see eg 118_tc_106 n aff'd 353_f3d_1181 10th cir bland v commissioner tcmemo_2012_84 wl at n returns on date petitioner filed his form_1040 u s individual_income_tax_return on date petitioner filed his form_1040 he had requested no extension of time to file his return petitioner filed no federal_income_tax return for either or no federal_income_tax was withheld from his wages for either of those years nor for either year did he pay any estimated_tax respondent prepared certificates of assessments payments and other specified matters stating that for each of and respondent prepared a substitute for return sfr interest payments in determining the deficiencies in issue respondent made positive adjustments to petitioner's gross_income for interest received of dollar_figure dollar_figure and dollar_figure for and respectively at trial petitioner conceded that in he received from wells fargo bank interest of dollar_figure in he received from the internal_revenue_service irs interest of dollar_figure and in he received from wells fargo bank interest of dollar_figure he did not concede that the interest payments constituted items of gross_income we accept petitioner's concession that he received the payments and will discuss their taxability infra individual_retirement_account distributions in determining the deficiency in tax in issue respondent made a positive adjustment to petitioner's gross_income on account of distributions to him in of dollar_figure from individual_retirement_accounts iras at trial petitioner conceded that he had received those distributions in as with the interest payments he did not concede that the distributions constituted items of gross_income we accept petitioner's concession that he received the distributions and will discuss their taxability infra franklin drywall inc franklin drywall inc fdi is an s_corporation fdi was incorporated on date and elected s_corporation status effective date on date fdi a calendar_year taxpayer made a return of income for on form_1120s u s income_tax return for an s_corporation it reported on that return that its business activity was construction contractor it checked a box on that return indicating that it was fdi's final return petitioner owned all of the outstanding shares of fdi fdi had no accumulated_earnings_and_profits the term s_corporation is defined in sec_1361 in general an s_corporation has no federal_income_tax liability and its items of income deduction credit and such are passed through to ie taken into account by its shareholders for federal_income_tax purposes see sec_1363 sec_1366 fdi reported on its form_1120s an ordinary business loss of dollar_figure respondent disallowed dollar_figure of that claimed loss allowing the remainder dollar_figure fdi reported on schedule l balance_sheet per books attached to its form_1120s an item loans to shareholders with an opening balance of dollar_figure and an end-of-year balance of zero in determining the deficiency in tax in issue respondent made a positive adjustment of dollar_figure to petitioner's reported gross_income on the grounds that petitioner had received that amount as a loan from fdi and in fdi had discharged his obligation to make repayment respondent treated the discharge as a constructive distribution to petitioner of dollar_figure further respondent treated the constructive distribution as an ordinary dividend received by petitioner fdi also reported on the schedule l as items of shareholder equity_capital stock and additional paid-in capital of dollar_figure and dollar_figure respectively it reported retained earnings_of negative dollar_figure it reported on schedule m-2 analysis of accumulated_adjustments_account other adjustments account and shareholder's undistributed_taxable_income previously taxed accumulated losses of dollar_figure as of the beginning of and dollar_figure as of year's end petitioner reported on his form_1040 schedule e supplemental income and loss part ii income or loss from partnerships_and_s_corporations a passthrough loss from fdi of dollar_figure respondent disallowed the deduction for all but dollar_figure of that loss on the ground that petitioner's correct share of fdi's ordinary_loss was no greater than dollar_figure respondent disallowed the deduction for the remaining dollar_figure loss on the ground that petitioner had failed to show that he had any basis in fdi acro business finance corp acro was during a creditor of fdi's to which fdi was in default on indebtedness exceeding dollar_figure petitioner had guaranteed that indebtedness and by letter dated date acro demanded from him payment of that indebtedness petitioner testified that acro in seized and sold personal assets of his worth dollar_figure and applied the proceeds in partial satisfaction of his guaranty he provided the court with a list purporting to itemize the assets seized and sold and showing their net value to be dollar_figure he testified that pursuant to the guaranty he still owes acro dollar_figure a copy of a schedule_k-1 shareholder's share of income deductions credits etc form_1120s issued by fdi to petitioner reports an ordinary business loss of dollar_figure the record contains no explanation of why petitioner reported a passthrough loss from fdi of dollar_figure petitioner reported on his form_1040 schedule e a passthrough loss from fdi of dollar_figure respondent disallowed the deduction for that loss without explanation on brief respondent explains that he did so because fdi had ceased operations by and petitioner should not have claimed a deduction for any passthrough loss from fdi for the record contains no evidence of an fdi return for or that petitioner filed with respondent the statement required by sec_6037 that fdi filed no return franklin construction services inc franklin construction services inc fcs is an s_corporation in petitioner owned all of the outstanding shares of fcs for its taxable calendar_year fcs made a return of income on form_1120s fcs reported a loss for of dollar_figure petitioner reported on his form_1040 schedule e a passthrough loss from fcs of dollar_figure respondent disallowed the deduction for that loss on the ground that petitioner lacked any basis in fcs unexplained bank_deposits in determining the and deficiencies in tax in issue respondent made positive adjustments to petitioner's gross_income of dollar_figure and dollar_figure for those years respectively on account of unexplained deposits to petitioner's bank accounts that respondent believed to be deposits of unreported items of gross income petitioner does not contest the fact of the deposits and we find that they were made as claimed by respondent at trial respondent accepted petitioner's claim that four deposits that respondent included for should be disregarded as duplicative respondent agreed and conceded that the amount of unexplained deposits for was no more than dollar_figure we accept that concession petitioner did not dispute as duplicative any of the other deposits respondent took into account discharge_of_indebtedness respondent made a positive adjustment of dollar_figure to petitioner's gross_income on the ground that petitioner was discharged of that amount of indebtedness in without repaying any portion of the amount petitioner testified at trial and we find that in he was indebted to north star bank for dollar_figure which the bank discharged in petitioner also testified that he was insolvent in i interest_income opinion petitioner received from wells fargo bank interest of dollar_figure and dollar_figure in and respectively and in he received from the irs an interest payment of dollar_figure interest is specifically included as an item_of_gross_income sec a we will sustain respondent's adjustments increasing petitioner's gross_income on account of the amounts stated ii ira_distributions petitioner received ira_distributions of dollar_figure in gross_income includes amounts paid from iras sec_408 we will sustain respondent's adjustment increasing petitioner's gross_income on account of the ira_distributions iii ordinary dividend in determining a deficiency in petitioner's tax respondent increased petitioner's gross_income by dollar_figure because he considered fdi to have constructively distributed that amount to petitioner in when before it ceased doing business in that year it failed to collect from him dollar_figure that its books showed petitioner as owing to it at the beginning of surprisingly in his pretrial memorandum and on brief respondent contradicts a critical portion of his explanation for the adjustment ie that petitioner was indebted to fdi at the beginning of in the amount of dollar_figure although in his brief he proposes as a fact that we should find that petitioner owed dollar_figure to fdi on date he argues the following in support of his adjustment increasing petitioner's gross_income by dollar_figure on account of his receipt of an ordinary dividend from fdi petitioner was the controlling shareholder of fdi because he was the sole shareholder of fdi if a controlling shareholder diverts corporate property to his own use the diverted funds are generally treated as constructive dividends for tax purposes loans to a shareholder may be viewed as disguised dividends unless the shareholder can prove that the loans are bona_fide as between petitioner and fdi there is no evidence of a written note that interest at a reasonable rate or not was charged that regular payments of principal and interest were scheduled and that the loans were repaid instead the loans to shareholder account on fdi's records was an open account device that suggests a bona_fide debt did not exist with petitioner emphasis added that is almost verbatim the argument that respondent makes in his pretrial memorandum we have no brief from petitioner but at trial we received into evidence from him two typewritten letters he sent to respondent's counsel one dated date and the second dated date august letter and october letter respectively addressing the adjustments that respondent had made we will treat those letters as additional testimony by petitioner petitioner does not deny that he had received dollar_figure recorded as the opening balance of the loans-to-shareholder account nor does he deny that he did not repay that amount to fdi before it ceased doing business in he argues in the october letter however that no tax is due because the dollar_figure represents amounts taxed and paid to him by fdi in prior years but recorded as loans on its books on instructions from acro and from his accountant respondent's argument on brief raises principally an issue of timing and not one of character ie whether the distribution constituted a dividend we say that because unless an s_corporation has accumulated_earnings_and_profits no distribution_of_property including money by the corporation to a shareholder with respect to his stock will constitute a dividend within the meaning of sec_316 sec_1368 and c instead distributions by an s_corporation with no accumulated_earnings_and_profits to a shareholder with respect to his stock are excluded from the shareholder's gross_income to the extent that the distribution does not exceed the adjusted_basis of the shareholder's stock see sec_1368 any excess is treated as gain from the sale_or_exchange of property see sec_1368 an s_corporation may have accumulated_earnings_and_profits from a variety of sources including as a carryover from years in which it was a c_corporation before it became as s_corporation see 105_tc_380 aff'd sub nom 111_f3d_593 8th cir and as the result of certain reorganizations and the like see sec c see also james s eustice joel d kuntz and john a bogdanski federal income_taxation of s_corporations para b pincite 5th ed fdi was incorporated on date and elected s corpora- tion status effective date given the three-day period between its incorporation and s election it is likely that fdi never accumulated_earnings_and_profits as a c_corporation moreover although the record is silent from the nature of its business as construction contractor it also seems likely that it was never involved in reorganizations or other transactions referred to in sec_1371 see briggs v commissioner tcmemo_2000_380 wl at n we find accordingly that fdi had no accumulated_earnings_and_profits still having determined that no distribution to petitioner with respect to the dollar_figure shown as a loan to shareholder on fdi's books could have been a dividend within the meaning of sec_316 we must determine whether the elimination of that item from fdi's books by the end of gave rise to a constructive distribution to petitioner during we conclude that it did not respondent's motivation in arguing that no bona_fide debt existed is not apparent to us but that is respondent's argument and it is not seriously contradicted by petitioner's testimony that the dollar_figure was booked as a loan on the instructions of a creditor and of his accountant if petitioner received dollar_figure from fdi with no obligation to repay fdi then the payment may well have constituted a distribution to him with respect to his stock to the extent the distribution exceeded in amount his adjusted_basis in his fdi stock he realized a gain on the sale_or_exchange of property see sec_1368 because the dollar_figure is recorded on the books of fdi as the opening balance of fdi's loans-to-shareholders account we assume that the associated payment or payments was or were made in a year before and we so find since no year before is at issue we need not concern ourselves with whether petitioner realized a gain on account of the payment in a prior year we will redetermine petitioner's deficiency in tax without taking into account respondent's dollar_figure adjustment to his gross_income for ordinary dividends iv passthrough losses a introduction petitioner claimed deductions for passthrough s_corporation losses from fdi of dollar_figure and dollar_figure for and respectively and for he claimed a deduction for a passthrough loss of dollar_figure from fcs respondent disallowed the deduction for all but dollar_figure of the loss on the grounds that petitioner's correct share of fdi's ordinary_loss was no greater than dollar_figure additionally he disallowed the deduction for the remaining dollar_figure loss on the ground that petitioner had failed to show that he had any basis in fdi he argues that petitioner is entitled to no passthrough loss from fdi for because it had ceased operations by he disallowed petitioner's claimed deduction for a passthrough loss from fcs on the ground that petitioner had failed to show that he had any basis in fcs b fdi loss at trial respondent called no witnesses but did cross-examine petitioner the only individual testifying he inquired of petitioner concerning his basis in fdi but made no inquiry concerning fdi's justification for or its computation of the dollar_figure loss that it reported on its form_1120s nor did he inquire as to how petitioner determined the dollar_figure loss that he reported on his form_1040 moreover he made no objection to petitioner's introducing into evidence the august letter in which petitioner argues that fdi's expenses were consistent with its expenses for previous years and should be allowed except for dollar_figure of nondeductible fines and penalties on brief respondent proposes that with respect to the dollar_figure loss we make the following two findings_of_fact petitioner claimed a passthrough loss of dollar_figure from fdi respondent determined that the passthrough loss of dollar_figure was not allowable because petitioner did not show that he had any basis in fdi that would permit a passthrough loss to be claimed on his individual return paragraph numbers and citations of the record omitted those proposed findings are mirrored by respondent's statement of the issue in his pretrial memorandum the claimed loss was disallowed because petitioner did not show that he had sufficient basis in fdi stock to claim the passthrough loss respondent proposes no finding reflecting that the deduction for the claimed loss should be disallowed for reasons other than inadequacy of basis because of respondent's neglect at trial of the issue of the amount of fdi's ordinary_loss and his choice on brief to argue only that petitioner lacked an adequate basis to deduct for a dollar_figure passthrough loss from fdi we treat him as having conceded that fdi incurred the dollar_figure loss that fdi reported on its return see eg 38_tc_1011 bell v commissioner tcmemo_1990_171 w here an issue is in controversy and one of the parties fails to address that issue on brief we have held that the failure to address the issue on brief is tantamount to a concession of the issue moreover whatever slight evidence there is tips the scales under a preponderance-of-the-evidence standard in petitioner's favor ie that his passthrough loss from fdi was at least the amount he claimed dollar_figure we do not sustain respondent's adjustment reducing fdi's reported ordinary_loss to dollar_figure we still must determine whether petitioner has proved he had any basis in fdi that would sustain his claimed deduction for the dollar_figure passthrough loss sec_1366 requires that an s_corporation shareholder when calculating his taxable_income for the year take into account his pro_rata share of the s corporation's income losses deductions and credits his deductions and losses however cannot exceed the sum of his adjusted_basis in his stock in the s_corporation and his adjusted_basis in the s corporation's indebtedness to him sec_1366 and b any losses that are disallowed may be carried forward indefinitely and claimed when and to the extent that the shareholder increases his basis in the s_corporation see sec_1366 petitioner provided no direct evidence of his basis in either his fdi or fdc stock or either company's indebtedness to him respondent argues that fdi's sizable losses as evidenced by the negative accumulated_adjustments_account balance that it reported on its form_1120s are evidence that petitioner had an insufficient basis to claim a deduction for any passthrough loss from fdi for implicitly respondent argues that the dollar_figure combined capital stock and paid-in capital shown on fdi's schedule l balance_sheet are historical amounts representing stock basis previously absorbed by losses passed through to petitioner petitioner makes no argument that in he had any remaining basis in his fdi stock attributable to amounts he paid for that stock he argues however that he had a sufficient basis resulting from his guaranty of fdi's indebtedness to acro to deduct the loss he reported on his return he claims a basis of at least dollar_figure resulting from acro's seizure and sale in of dollar_figure of his personal_property and his remaining guaranty obligation of dollar_figure we have nothing but petitioner's testimony corroborated only by his self-prepared list to support his claim of acro's seizure and sale of his property in and the application of the proceeds to fdi's indebtedness pursuant to petitioner's obligation as a guarantor nevertheless we have in evidence acro's demand for payment and petitioner was credible in testifying that acro seized and sold his assets respondent offered no evidence to rebut petitioner's testimony on the basis of his testimony applying a preponderance-of-the-evidence standard we find that in acro seized and sold petitioner's property and applied the proceeds dollar_figure to fdi's indebtedness to it pursuant to petitioner's obligation as a guarantor that gave rise to an indebtedness from fdi to petitioner in an equal amount see 352_us_82 the familiar rule is that instanter upon the payment by the guarantor of the debt the debtor's obligation to the creditor becomes an obligation to the guarantor 47_tc_159 aff'd 392_f2d_458 8th cir petitioner's basis in that indebtedness increased the limitation on the amount of fdi's losses and deductions that he could take into account see sec_1366 see also revrul_70_50 1970_1_cb_178 payment by a shareholder-guarantor of a loan made by a bank to an electing small_business_corporation is treated as an indebtedness of the corporation to the shareholder for purposes of computing his portion of a net_operating_loss that is not so with respect to the remaining dollar_figure that petitioner claims he guaranteed as we said in 50_tc_762 no form of indirect borrowing be it guaranty surety accommodation comaking or otherwise gives rise to indebtedness from the corporation to the shareholders until and unless the shareholders pay part or all of the obligation see also 50_tc_257 petitioner may therefore deduct the dollar_figure passthrough loss from fdi that he reported on his form_1040 although entitled to consideration revenue rulings do not have the force of law 381_us_68 see eg murray v commissioner tcmemo_2012_213 wl at n indeed it may be that as indicated by fdi's negative accumulated_adjustments_account petitioner could for deduct an increased passthrough loss from fdi see sec_1366 petitioner however has made no such claim and the issue is not before us to decide c fdi loss petitioner reported on his form_1040 a dollar_figure passthrough loss from fdi fdi reported on its form_1120s that that was its final return there is no evidence that fdi filed a return or incurred any loss for that year petitioner's form_1040 is not evidence of the truth of the facts stated on it see eg 103_tc_428 hale v commissioner tcmemo_2010_229 wl at petitioner has failed to carry his burden of proving that fdi incurred any loss for we sustain respondent's adjustment denying petitioner a deduction for a passthrough loss from fdi for our rules do not preclude petitioner from moving at this late date to amend his pleading see rule a to claim a reduced deficiency or possibly a refund on account of an increased passthrough loss from fdi rule b in particular allows amendments to conform to the evidence our holding that the issue of an increased loss is not now before us to decide is without prejudice to any motion to amend the petition that petitioner might make d fcs loss respondent denied the deduction for a dollar_figure passthrough loss from fcs that petitioner claimed for on the ground that petitioner had failed to show any basis in fcs stock or indebtedness for petitioner claims that he had a basis in on account of his contribution to fcs of a distribution received from an ira and on account of dollar_figure that his wife's family had invested in the company petitioner received ira_distributions of dollar_figure in which even if he contributed it to fcs would not serve to increase his basis for there is no evidence of ira_distributions other than those in there is therefore nothing to corroborate a dollar_figure investment in at trial petitioner referred to a bank statement showing such an investment but no bank statement is in evidence nor does petitioner explain why an investment by his wife's family would increase his basis in fcs stock or indebtedness petitioner has failed to show any basis in fcs for that would support his deduction of any passthrough loss from the corporation we will sustain respondent's adjustment denying petitioner any deduction for a passthrough loss from fcs for v unexplained deposits respondent argues that unexplained deposits of dollar_figure and dollar_figure into petitioner's bank accounts in and respectively represent items of gross income that petitioner failed to report a bank deposit is prima facie evidence of income and respondent need not prove a likely source of that income 87_tc_74 see also mistlebauer v commissioner tcmemo_2012_186 wl at at trial petitioner stated that he should have disputed more than the four deposits that he claimed were duplicative and that respondent conceded were but he did not petitioner has failed to prove that dollar_figure and dollar_figure of unexplained deposits into his bank accounts in and respectively did not represent items of unreported gross_income we will therefore sustain respondent's adjustments to that extent vi discharge_of_indebtedness in north star bank forgave dollar_figure of indebtedness owed to it by petitioner sec_61 includes as an item_of_gross_income i ncome from discharge_of_indebtedness sec_108 excludes from gross_income discharge_of_indebtedness income if the discharge occurs while the taxpayer is insolvent petitioner testified that he was insolvent in he did not testify nor will we assume that he was insolvent in petitioner advances no other defense to respondent's adjustment increasing his gross_income by dollar_figure on account of north star bank's forgiveness of that amount of his indebtedness to it we will sustain the adjustment vii additions to tax and penalties a introduction the commissioner bears the burden of production with respect to the liability of any individual for any penalty or addition_to_tax sec_7491 his burden is to show that imposition of the penalty or addition_to_tax is appropriate 116_tc_438 if he carries that burden the taxpayer must come forward with evidence sufficient to persuade us that imposition of the penalty or addition_to_tax is incorrect eg because of the existence of reasonable_cause and the absence of willful neglect see id pincite b sec_6651 additions to tax for failure_to_file timely return sec_6651 imposes an addition_to_tax for failure_to_file a timely tax_return the addition equal sec_5 of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent id sec_6651 imposes an addition_to_tax for failure to pay timely the amount shown as tax on any return the amount of the addition is equal to of the tax for each month or fraction thereof during which the tax remains unpaid up to a maximum addition of those additions to tax do not apply if the failure_to_file timely and to pay timely is due to reasonable_cause and not to willful neglect sec_6651 and respondent determined delinquent filing additions for all of the years in issue petitioner filed no returns for and he filed his and returns after the date and due dates respectively for those returns see sec_6072 respondent has carried his burden of producing evidence that imposition of the delinquent filing addition is appropriate for each year in issue petitioner produced no evidence of reasonable_cause for the delinquencies and lack of willful neglect we will sustain the sec_6651 additions to tax after taking account of adjustments made to reflect the correct deficiencies in tax c sec_6651 additions to tax for failure to timely pay tax sec_6651 imposes an addition_to_tax for failure to timely pay the amount of tax shown on a return unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the addition is calculated as of the amount shown as tax on the return but not paid with an additional for each month or fraction thereof during which the failure to pay continues up to a maximum of see id to carry his burden that imposition of a sec_6651 addition_to_tax is appropriate the commissioner must introduce evidence that the tax was shown on a federal_income_tax return 120_tc_163 aff'd without published opinion a f t r 2d ria 3d cir when a taxpayer has not filed a return the sec_6651 addition_to_tax may not be imposed unless the secretary has prepared an sfr that meets the requirements of sec_6020 127_tc_200 aff'd 521_f3d_1289 10th cir estes v commissioner tcmemo_2014_9 at aff'd 577_fedappx_205 4th cir sec_6020 provides sec_6020 execution of return by secretary -- authority of secretary to execute return --if any person fails to make any return required by any internal revenue law or regulation made thereunder at the time prescribed therefor or makes willfully or otherwise a false_or_fraudulent_return the secretary shall make such return from his own knowledge and from such information as he can obtain through testimony or otherwise status of returns --any return so made and subscribed by the secretary shall be prima facie good and sufficient for all legal purposes we have addressed on several occasions what constitutes an sfr see eg wheeler v commissioner t c pincite discussing 86_tc_433 aff'd in part rev'd in part on another issue 851_f2d_1492 d c cir in wheeler v commissioner t c pincite we noted that in each of the cases discussed above the record included the sfrs that the commissioner contended met the requirements of sec_6020 and or stipulations that the sfrs had been filed in wheeler the record contained neither we stated the only evidence regarding the sfr is a cryptic and summary reference to a 'substitute for return' contained in form_4340 certificate of assessments payments and other specified matters for the year in question id that evidence we held was insufficient to show that the commissioner had made an sfr satisfying the requirements of sec_6020 id we added where the taxpayer had not filed a return the commissioner must introduce evidence that an sfr satisfying the requirements of sec_6020 was made id we ended because the record does not contain evidence that petitioner failed to pay tax shown on a return for we conclude that respondent has failed to satisfy his burden of production under sec_7491 with respect to the sec_6651 addition_to_tax id respondent determined sec_6651 additions to tax for and years for which petitioner filed no returns in amounts to be determined because at the time the notice_of_deficiency for and was issued the time during which the penalty accrues had not expired on brief respondent argues as follows to convince us that imposition of the failure to pay additions is appropriate at trial respondent produced evidence of petitioner's non-payment which petitioner did not dispute accordingly respondent produced sufficient evidence to show that the late payment additions to tax were appropriate respondent did not introduce into evidence any sfrs nor have the parties stipulated that valid sfrs were made and while we do have in evidence forms for and each of which states substitute for return and lists a corresponding date the transcripts do not establish that the sfrs met the requirements of sec_6020 see wheeler v commissioner t c pincite gardner v commissioner tcmemo_2013_67 at we find that respondent has not satisfied his burden of production under sec_7491 and accordingly petitioner is not liable for the additions to tax under sec_6651 for and see eg gardner v commissioner at d sec_6654 addition_to_tax for failure to pay estimated_tax sec_6654 provides for an addition_to_tax in case of any underpayment of estimated_tax respondent determined sec_6654 additions to tax for and petitioner did not file a return for either year did not have federal_income_tax withheld from his wages and made no estimated_tax payment for either year respondent has satisfied his burden of production to show that sec_6654 additions to tax are appropriate petitioner has failed to show the applicability of any exception we will sustain the sec_6654 additions to tax after taking account of adjustments made to reflect the correct deficiencies in tax e sec_6662 accuracy-related_penalty sec_6662 and b provides for an accuracy-related_penalty of of the portion of an underpayment_of_tax attributable to negligence or disregard of rules and regulations sec_6662 and b provides for the same penalty on the portion of an underpayment_of_tax attributable to a ny substantial_understatement_of_income_tax sec_6662 defines the term we have jurisdiction over the sec_6654 additions to tax in this case because petitioner did not file income_tax returns for and see sec_6665 heisey v commissioner tcmemo_2002_41 wl at n aff'd 59_fedappx_233 9th cir understatement as the excess of the tax required to be shown on the return over the amount shown on the return as filed in the case of an individual an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 an understatement of income_tax is reduced however by the portion attributable to the treatment of an item for which the taxpayer had substantial_authority sec_6662 sec_6664 provides an exception to the imposition of the sec_6662 accuracy-related_penalty if it is shown that there was a reasonable_cause for the underpayment and the taxpayer acted in good_faith the deficiencies that respondent determined for petitioner's and taxable years far exceeded of the total corrected tax_liabilities shown on the notice_of_deficiency which amounts in turn are each greater than dollar_figure it appears unlikely that the concessions respondent made and the adjustments herein will reduce petitioner's understatements of income_tax below the substantiality threshold accordingly we need not consider whether petitioner was negligent under sec_6662 petitioner makes no argument that his deduction of the amounts respondent disallowed or any of the positions he conceded were supported by substantial_authority for petitioner to avoid the imposition of the accuracy-related_penalty he would need to show that he acted with reasonable_cause and in good_faith petitioner has not offered any such evidence moreover with respect to the portion of petitioner's underpayment_of_tax due to his claiming a deduction for a dollar_figure passthrough loss from fdi which respondent disallowed and which disallowance we sustain we also have the facts that fdi filed no return for and that petitioner did not file with the secretary notice of fdi's failure_to_file which petitioner was required by sec_6037 to file sec_6037 suggests that such failure is to be taken into account for penalty purposes presumably in considering the taxpayer's reasonable_cause and good_faith consequently we will sustain the sec_6662 accuracy-related_penalty after taking account of adjustments made to reflect the correct deficiencies in tax viii conclusion to reflect the foregoing and concessions by the parties decision will be entered under rule
